Action to recover for personal injuries sustained by an infant’s falling from a fire escape, access to which was had through a window opening from a common hallway in a tenement house. Also action by the infant’s father for expenses and loss of services. Judgment of the County Court of Rockland county dismissing the complaint affirmed, with costs. (Saraceni v. Mount Vernon Trust Co., 246 App. Div. 612; affd., 271 N. Y. 514.) Hagarty, Carswell, Taylor and Close, JJ., concur; Johnston, J., dissents and votes for reversal and a new trial.